Name: Council Regulation (EC) No 249/2002 of 21 January 2002 concerning the conclusion of the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006
 Type: Regulation
 Subject Matter: international affairs;  European construction;  fisheries;  Africa
 Date Published: nan

 Avis juridique important|32002R0249Council Regulation (EC) No 249/2002 of 21 January 2002 concerning the conclusion of the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006 Official Journal L 040 , 12/02/2002 P. 0001 - 0002Council Regulation (EC) No 249/2002of 21 January 2002concerning the conclusion of the Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) In accordance with the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau(2), the two parties conducted negotiations to determine any amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto.(2) As a result of those negotiations, a new Protocol establishing the fishing opportunities and the compensation provided for in the above Agreement for the period from 16 June 2001 to 15 June 2006 was initialled on 30 May 2001.(3) It is in the Community's interest to approve that Protocol.(4) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS ADOPTED THIS REGULATION:Article 1The Protocol establishing the fishing opportunities and the compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea-Bissau on fishing off the coast of Guinea-Bissau for the period 16 June 2001 to 15 June 2006 is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation(3).Article 2The fishing opportunities provided for in the Protocol shall be allocated among the Member States as follows:(a) shrimps:>TABLE>(b) fin-fish/cephalopods:>TABLE>(c) tuna seiners:>TABLE>(d) surface longliners and pole-and-line vessels:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may consider licence applications from any other Member State.Article 3The Member States whose vessels are fishing under this Protocol are obliged to notify the Commission of the quantities of each stock taken in Guinea-Bissau's fishing zone in accordance with the arrangements laid down in Commission Regulation (EC) No 500/2001(4).Article 4The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 January 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) Opinion delivered on 11 December 2001 (not yet published in the Official Journal).(2) OJ L 226, 29.8.1980, p. 34.(3) OJ L 19, 22.1.2002, p. 35.(4) OJ L 73, 15.3.2001, p. 8.